      Case 5:14-cv-01317-DNH-ATB Document 94 Filed 10/26/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF NEW YORK

                                         )
CAYUGA NATION                            )
AND JOHN DOES 1-20,                      )
                                         )
            Plaintiffs,                  )
                                         )
            v.                           )                   No.: 5:14-cv-01317-DNH-ATB
                                         )
HOWARD TANNER, VILLAGE                   )
OF UNION SPRINGS CODE ENFORCEMENT )
OFFICER, IN HIS OFFICIAL CAPACITY;       )
EDWARD TRUFANT, VILLAGE OF UNION )
SPRINGS MAYOR, IN HIS OFFICIAL           )
CAPACITY; CHAD HAYDEN, VILLAGE OF )
UNION SPRINGS ATTORNEY, IN HIS           )
OFFICIAL CAPACITY; BOARD OF              )
TRUSTEES OF THE VILLAGE OF UNION         )
SPRINGS, NEW YORK; AND THE VILLAGE )
OF UNION SPRINGS, NEW YORK               )
                                         )
            Defendants.                  )
________________________________________ )

                                 STIPULATION AND ORDER

       WHEREAS, the Court directed the parties to file a status report by September 14, 2018,

regarding the ongoing settlement discussions between the parties (ECF No. 92); and

       WHEREAS, Plaintiffs filed a status report on September 14, 2018, indicating that the

parties had made a commitment to meet again within the next 45 days, and would report to the

Court by October 29, 2018 (ECF No. 93); and

       WHEREAS, the parties met in person on October 24, 2018, with principals for each party

in attendance; and

       WHEREAS, the meeting was productive, and the parties represent that progress was

made toward reaching a potential resolution of the instant litigation; and
       Case 5:14-cv-01317-DNH-ATB Document 94 Filed 10/26/18 Page 2 of 3



        WHEREAS, the parties need and respectfully request additional time to attempt to reach

such a resolution, and commit to continue to make zealous efforts to do so; and

        WHEREAS, the parties appreciate the patience and accommodations of the Court to

allow them to attempt to reach a resolution of the instant litigation; therefore, it is

        STIPULATED AND AGREED, between the parties that:

        1.      Pending a ruling on the merits of Plaintiffs’ motion for a preliminary injunction,

the temporary restraining order entered by the Court on October 29, 2014 (ECF No. 7) shall

remain in effect by Defendants’ consent.

        2.      Further proceedings in this action, including proceedings on Plaintiffs’ motion for

a preliminary injunction, shall remain stayed to permit the parties to continue to explore ways to

resolve this dispute without further litigation.

        3.      The Cayuga Nation (“Nation”) maintains it has the right to conduct gaming

activities under the authority of the federal Indian Gaming Regulatory Act (“IGRA”) on land

owned by the Nation within its historic reservation, without interference from any state or local

authority. Without prejudice to that right, the Nation agrees that, during the 60-day period of the

continuation of this stipulation, the Nation shall not open a new gaming facility within the

Village of Union Springs (“Village”). Defendants agree they shall not use or cite the terms of

this stipulation in any way as a concession by the Nation or as the basis for a contention by

Defendants to maintain the “status quo” following the termination of this stipulation.

        4.      The parties shall report back to the Court within 90 days of the date of this

stipulation.




                                                   2
     Case 5:14-cv-01317-DNH-ATB Document 94 Filed 10/26/18 Page 3 of 3



Dated: October 26, 2018                    Dated: October 26, 2018

On behalf of Plaintiffs:                   On behalf of Defendants:

By: /s/ David W. DeBruin                   By: /s/ Chad R. Hayden
     David W. DeBruin (pro hac vice)            Chad R. Hayden
     JENNER & BLOCK LLP                         OFFICE OF CHAD R. HAYDEN
     1099 New York Ave. NW Suite 900            38 State Street
     Washington, DC 20001                       Pittsford, New York 14534


IT IS SO ORDERED

                                             ____________________________
                                               United States District Judge
Dated: _______________, 2018
       Utica, New York




                                       3
